Mackintosh, J.
(dissenting)—I am of the opinion that the levy must be upon the “assessed valuation” and not upon the “valuation” of the taxable property subject to the city charter provision.
I agree with the majority that “assessment” and “valuation” are not synonymous; I am convinced, however, that assessment is an essential incident of valuation in the general and ordinary use of that word in the statutes of taxation. This, to my mind, is the distinction of the case.
As ordinarily used in taxing laws, the word “valuation” implies assessment. A naked valuation is an anomaly in tax law. Valuation, as applied to taxation, is always determined by incidents peculiar to itself alone; valuation as used in the market, taking the word alone, is not identical with valuation as used in a taxation statute; each has acquired separate and acknowledged connotations. Section 9091, Eem. Code, expressly enjoins that “all property . . . shall be subject to assessment and taxation”—possibly not a deliberate, but, nevertheless, a definite recognition of the inseparability of the two. Whether one speaks of “taxable value” or the “value of taxable property,” while not identical terms, still one is speaking in each case of property considered as the subject of present *107or possible taxation, a very distinct concept from property considered as the subject of trade or realty transactions. When a subject is spoken of from a particular perspective, the actual and implied connotations are integral to that perspective.
When, therefore, the city charter speaks of “eight mills on each dollar of valuation of taxable property,” such valuation cannot logically be the arbitrary valuation of the owner or the unqualified judgment of the council or voters, but necessarily is the value determined by the taxing executive as a whole, of whom the assessor is an essential factor and without whose coordinate effort there can be no valid levy. .
The respondent would, no doubt, concede that this is the general construction of the term, but claims the right to read into the charter provision a particular principle which, as accepted by the majority, would make the disputed section read something as follows: “Eight mills on each dollar of real value as determined by the assessors, not of assessed value as determined by the assessors for the purposes of taxation.” To state such a conclusion is almost to refute it. It seems a clear contradiction of the established principles of statutory construction to strain the meaning of a common and accepted expression in such a way. The recent case of Hansen v. Hoquiam, 95 Wash. 132, 163 Pac. 391, relied upon by the respondent as lending some support to its position, is only appropriate here if the unusual and strained meaning contended for by the respondent is accepted.
I therefore dissent.
Chadwick, C. J., concurs with Mackintosh, J.